The opinion of the court was delivered by
Bennett, J.
The defendants sent their own agent for the *115plaintiff, and clothed him with authority to employ plaintiff to visit the boy, and though the agent was told to inform the plaintiff that the defendants would pay him for the first visit; yet this the agent for some cause neglected to do, and employed the plaintiff generally to attend the boy, so long as he might need medical aid.
The law is well settled, that if an injury is to result to one man from the omissions or neglect of an agent of another, the principal must be held liable. In this cause the defendants, through the neglect of their agent caused the servicestobe rendered upon their credit; and the case is within the above principle.
There is another ground upon which the judgment below should be affirmed.
This court will not reverse a judgment of the county court, unless enough appears affirmatively to show that there was error. The evidence tended to prove a ratification of the acts of the agent by the principals. The county court may have decided this case by inferring a ratification from the facts reported by the auditor ; and if the county court, instead of recommitting the report for a more explicit finding of facts, draw their own inferences arising from the facts, specifically found by the report, their decision is final. Birchard et al v. Palmer, 18 Vt. 303, is to that effect.
If necessary to sustain the judgment below, this court will presume the county, court drew such inference, if the contrary does not appear.
The judgment of the County Court is affirmed.